Case 2:19-cv-02156-PKH Document 23           Filed 06/03/21 Page 1 of 1 PageID #: 369




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

TAMMIE CHURCH                                                                 PLAINTIFF

v.                               No. 2:19-CV-02156

THE CITY OF FORT SMITH,
ARKANSAS                                                                    DEFENDANT

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

     IT IS SO ADJUDGED this 3rd day of June, 2021.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
